Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2,4-5,7-22 are pending and under examination.
Claims 21-22 are new to prosecution.
Claims 1-2,4,7-8,12,14,17, and 19 are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to amendment filed 10/07/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,4-5, 7, 10-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirio US 2012/0085068 in view of Schoenfelder US 2018/0354765.

Regarding claim 1, Cirio discloses a device for holding a container (C) in a container handling machine (10) comprising: a carrier (14); and a holding arrangement (gripping assembly 22 with arms 28) arranged on the carrier (14; figs 2-4), wherein: the holding arrangement is movable relative to the carrier between a closed position for holding the container and an open position for releasing the container (fig.4 shows opening and closing of jaw arms 28; par 0028), the holding arrangement comprises a collar-shaped support projection configured to support the container on a retaining ring of the container (gripping seat 40 designed to surround and grip the neck of container C), the collar-shaped support projection comprises a first holding arm with a first support projection region and a second holding arm with a second support projection region (each arm 28 has a portion 40), and the first holding arm and the second holding arm are configured on the carrier to enable them to pivot in relation to one another for moving between the open position and the closed position (arms 28 are pivotable relative to each other around pins 30; par 0028-0032; fig.3-4). the collar-shaped support projection defines a holding plane, (holding plane shown in fig.3; further vertical movement of gripping arms relative to open and closed positions is disclosed in par 0030) the first holding arm is configured on the carrier to enable the first holding arm to pivot about a first pivot axis, and the second holding arm is configured on the carrier to enable the second holding arm to pivot about a second axis (each arm 28 is pivotable about pins 30 creating pivotable movement about two different axis; par 0028-0030; figs 2-4) buts fails to explicitly teach the first pivot axis and the second pivot axis lie in a pivot axis plane that extends parallel to the holding plane.

    PNG
    media_image1.png
    686
    488
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    512
    492
    media_image2.png
    Greyscale

However Schoenfelder teaches a capping and gripping device for containers with a three arm gripping assembly with pivotal movement in both downward and radial directions in order to open and close the jaws around an upper portion of the bottle being capped including arms 3 with a support ring 4 pivoting on pins 70 where the first pivot axis and the second pivot axis lie in a pivot axis plane that extends parallel to the holding plane; par 0075; figs. 1a-1b.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the gripping arms as taught by Cirio with an additional pivoting arm movable in both downward and radial directions as a simple substitution between pivoting gripping arms in a container gripping and capping machine in order to accommodate closures with differing geometries to save time between exchanging parts in the machine (par 0004)

    PNG
    media_image3.png
    539
    351
    media_image3.png
    Greyscale

Regarding claim 2, Cirio in view of Schoenfelder substantially teaches the device of claim 1, wherein the holding plane has a lower height in the open position than in the closed position (holding plane shown in fig.3; further vertical movement of gripping arms relative to open and closed positions is disclosed in par 0030).
Regarding claim 4, Cirio in view of Schoenfelder substantially teaches the device of claim 1, wherein at least one of the first pivot axis or the second pivot axis lies in a first pivot axis plane, (the vertical direction allows for movement in more than one plane and rotation of the central column 14 allows for multiple pivot axis based on the position of pins 30 on which the arms rotate; par 0028-0030).
Regarding claim 5, Cirio in view of Schoenfelder substantially teaches the device of claim 4, wherein the first pivot axis plane is arranged above the holding plane or at a height of the holding plane (figs 2-4; par 0030; vertical movement creates pivot axis at the height of the holding plane). 
Regarding claim 7, Cirio in view of Schoenfelder substantially teaches the device of claim 1, Cirio teaches pivoting in a radial direction but fails to explicitly teach wherein: the first support projection region is able to pivot downward and radially outward about the first pivot axis in the open position relative to its position in the closed position, and the second support projection region is able to pivot downward and radially outward about the second pivot axis in the open position relative to its position in the closed position.
However Schoenfelder teaches a capping and gripping device for containers with a three arm gripping assembly with pivotal movement in both downward and radial directions in order to open and close the jaws around an upper portion of the bottle being capped including arms 3 with a support ring 4 pivoting on pins 70; par 0075; figs. 1a-1b.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the gripping arms as taught by Cirio with an additional pivoting arm movable in both downward and radial directions as a simple substitution between pivoting gripping arms in a container gripping and capping machine in order to accommodate closures with differing geometries to save time between exchanging parts in the machine (par 0004)
 

Regarding claim 10, Cirio in view of Schoenfelder substantially teaches the device of claim 1, further comprising a third holding arm, wherein the third holding arm is configured to enable the third holding arm to pivot about a third pivot axis relative to the carrier.
However Schoenfelder teaches a capping and gripping device for containers with a three arm gripping assembly with pivotal movement in both downward and radial directions in order to open and close the jaws around an upper portion of the bottle being capped including arms 3 with a support ring 4 pivoting on pins 70; par 0075; figs. 1a-1b.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the gripping arms as taught by Cirio with an additional pivoting arm movable in both downward and radial directions as a simple substitution between pivoting gripping arms in a container gripping and capping machine in order to accommodate closures with differing geometries to save time between exchanging parts in the machine (par 0004)

Regarding claim 11, Cirio in view of Schoenfelder substantially teaches the device of claim 10, Schoenfelder further teaches wherein the third holding arm comprises a third support projection region.
However Schoenfelder teaches a capping and gripping device for containers with a three arm gripping assembly with pivotal movement in both downward and radial directions in order to open and close the jaws around an upper portion of the bottle being capped including arms 3 with a support ring 4 pivoting on pins 70; par 0075; figs. 1a-1b.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the gripping arms as taught by Cirio with an additional pivoting arm movable in both downward and radial directions as a simple substitution between pivoting gripping arms in a container gripping and capping machine in order to accommodate closures with differing geometries to save time between exchanging parts in the machine (par 0004)


Regarding claim 12, Cirio in view of Schoenfelder substantially teaches the device of claim 1, wherein the collar-shaped support projection exclusively supports the container on a bottom side of the retaining ring (shoulder S) of the container (fig.3; collar 40 supports shoulder S of container C).
Regarding claim 13, Cirio in view of Schoenfelder substantially teaches the device of claim 1, further comprising a bearing portion arranged on the carrier that is configured to support the container on a retaining ring or on a tamper-evident band of an applied container closure when the first holding arm and the second holding arm are pivoted to the open position (pins 30 act as a bearing portion to allow pivoting movement of arms 28 and to retain the arms on carrier 14 in order to support the shoulder/ retaining ring on the container being open and closed positions).
Regarding claim 14, Cirio in view of Schoenfelder substantially teaches the device of claim 13, wherein the bearing portion is arranged at a predefined distance below the holding plane, such that when the first holding arm and the second holding arm are in the closed position, the applied container closure is spaced from the bearing portion at a distance of between 0.1 and 2 mm (par 0030; pins 30 act as a bearing portion to allow pivoting movement of arms 28 and to retain the arms on carrier 14 in order to support the shoulder/ retaining ring on the container being open and closed positions).
Regarding claim 15, Cirio in view of Schoenfelder substantially teaches the device of claim 1, further comprising a control unit configured to control a position of the first holding arm and a position of the second holding arm, wherein the control unit comprises a cam follower and/or a drive (cam 36; par 0028).
Regarding claim 16, Cirio in view of Schoenfelder substantially teaches a closing device for closing a filled container via a container closure comprising: a closing member configured to apply the container closure onto the filled container; and the device of claim 1 (capping heads 20; par 0032).
Regarding claim 17, Cirio discloses a device for holding a container (C) in a container handling machine (10) comprising: a carrier (14); and a holding arrangement arranged on the carrier (gripping assembly 22 with arms 28), wherein: the holding arrangement is movable relative to the carrier between a closed position for holding the container and an open position for releasing the container (fig.4 shows opening and closing of jaw arms 28; par 0028), the holding arrangement comprises a collar-shaped support projection configured to support the container on a retaining ring of the container (gripping seat 40 designed to surround and grip the neck of container C and support the shoulder/ retaining ring of the container), the collar-shaped support projection comprises a first holding arm with a first support projection region and a second holding arm with a second support projection region (each arm 28 has a portion 40), the first holding arm and the second holding arm are arranged on the carrier to enable them to pivot in relation to one another for moving between the open position and the closed position (arms 28 are pivotable relative to each other around pins 30; par 0028-0032; fig.3-4), the collar-shaped support projection comprises a first holding arm with a first support projection region and a second holding arm with a second support projection region (each arm 28 has a portion 40), and the first holding arm and the second holding arm are configured on the carrier to enable them to pivot in relation to one another for moving between the open position and the closed position (arms 28 are pivotable relative to each other around pins 30; par 0028-0032; fig.3-4). the collar-shaped support projection defines a holding plane, (holding plane shown in fig.3; further vertical movement of gripping arms relative to open and closed positions is disclosed in par 0030) the first holding arm is configured on the carrier to enable the first holding arm to pivot about a first pivot axis, and the second holding arm is configured on the carrier to enable the second holding arm to pivot about a second axis (each arm 28 is pivotable about pins 30 creating pivotable movement about two different axis; par 0028-0030; figs 2-4) 
and the collar-shaped support projection extends at a circumferential angle of more than 180° (forms a circle when combined, and extends in an arcing position which extends more than 180° as seen in fig.4) .
However Schoenfelder teaches a capping and gripping device for containers with a three arm gripping assembly with pivotal movement in both downward and radial directions in order to open and close the jaws around an upper portion of the bottle being capped including arms 3 with a support ring 4 pivoting on pins 70 where the first pivot axis and the second pivot axis lie in a pivot axis plane that extends parallel to the holding plane; par 0075; figs. 1a-1b.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the gripping arms as taught by Cirio with an additional pivoting arm movable in both downward and radial directions as a simple substitution between pivoting gripping arms in a container gripping and capping machine in order to accommodate closures with differing geometries to save time between exchanging parts in the machine (par 0004)

Regarding claim 18, Cirio in view of Schoenfelder substantially teaches the device of claim 17, but fails to explicitly teach further comprising a third holding arm with a third support projection region.
However Schoenfelder teaches a capping and gripping device for containers with a three arm gripping assembly with pivotal movement in both downward and radial directions in order to open and close the jaws around an upper portion of the bottle being capped including arms 3 with a support ring 4 pivoting on pins 70; par 0075; figs. 1a-1b.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the gripping arms as taught by Cirio with an additional pivoting arm movable in both downward and radial directions as a simple substitution between pivoting gripping arms in a container gripping and capping machine in order to accommodate closures with differing geometries to save time between exchanging parts in the machine (par 0004)

Regarding claims 19-20, Cirio in view of Schoenfelder substantially teaches the device of claim 18, wherein: the first holding arm is arranged on the carrier to pivot about a first pivot axis, the second holding arm is arranged on the carrier to pivot about a second axis, the third holding arm is arranged on the carrier to pivot about a third axis, the first pivot axis and the second pivot axis lie in a first pivot axis plane, and the third pivot axis lies in a second pivot axis plane. 
But fails to teach a third holding arm is arranged on the carrier to pivot about a third axis, the first pivot axis and the second pivot axis lie in a first pivot axis plane, and the third pivot axis lies in a second pivot axis plane, wherein the third pivot axis is perpendicular to the first pivot axis and the second pivot axis
However Schoenfelder teaches a capping and gripping device for containers with a three arm gripping assembly with pivotal movement in both downward and radial directions in order to open and close the jaws around an upper portion of the bottle being capped including arms 3 with a support ring 4 pivoting on pins 70; par 0075; figs. 1a-1b.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the gripping arms as taught by Cirio with an additional pivoting arm movable in both downward and radial directions as a simple substitution between pivoting gripping arms in a container gripping and capping machine in order to accommodate closures with differing geometries to save time between exchanging parts in the machine (par 0004)
Regarding claims 21-22, Cirio in view of Schoenfelder substantially teaches the device of claim 10, wherein: the first holding arm is arranged on the carrier to pivot about a first pivot axis, the second holding arm is arranged on the carrier to pivot about a second axis, the third holding arm is arranged on the carrier to pivot about a third axis, the first pivot axis and the second pivot axis lie in a first pivot axis plane, and the third pivot axis lies in a second pivot axis plane. 
But fails to teach a third holding arm is arranged on the carrier to pivot about a third axis, the first pivot axis and the second pivot axis lie in a first pivot axis plane, and the third pivot axis lies in a second pivot axis plane, wherein the third pivot axis is perpendicular to the first pivot axis and the second pivot axis
However Schoenfelder teaches a capping and gripping device for containers with a three arm gripping assembly with pivotal movement in both downward and radial directions in order to open and close the jaws around an upper portion of the bottle being capped including arms 3 with a support ring 4 pivoting on pins 70; par 0075; figs. 1a-1b.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the gripping arms as taught by Cirio with an additional pivoting arm movable in both downward and radial directions as a simple substitution between pivoting gripping arms in a container gripping and capping machine in order to accommodate closures with differing geometries to save time between exchanging parts in the machine (par 0004)

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirio US 2012/0085068 in view of Schoenfelder US 2018/0354765 in further view of Landler et al US 2015/0315002.

Regarding claims 8-9, Cirio in view of Schoenfelder substantially teaches the device of claim 1, but fails to explicitly teach wherein the collar-shaped support projection comprises at least one tapered mandrel configured to impede a rotation of the container in the first holding arm and the second holding arm about its container axis and wherein the at least one tapered mandrel is directed upward in the closed position.
However lander teaches a device for closing screw cap containers including holding arms 40 and a neck guide 3 including projections 32 interpreted as tapered mandrels directed upward to impede rotation of the container while being held by holding arms (par 0042-0044; figs 1-2)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing, to modify the gripping seat 40 as taught by Cirio with the spikes 32 as taught by Landler in order to reliably support the container against the torque applied and provide damage protection during the capping operation par 0044-0045.

    PNG
    media_image4.png
    646
    493
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments, see remarks, filed 10/07/2021, with respect to the rejection(s) of claim(s) 1-6,12-17 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cirio US 2012/0085068 in view of Schoenfelder US 2018/0354765 which teaches first and second pivot axis parallel to the holding plane in a bottle capping device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731